UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
BRANDON GRANT,

                        Plaintiff,                    9:17-cv-1224
                                                       (GLS/CFH)
                v.

KOPP, Correction Officer,
Shawangunk Correctional
Facility,

                        Defendant.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:
BOTTAR, LEONE LAW FIRM                   AARON J. RYDER, ESQ.
120 Madison Street
Suite 1600
AXA Tower II - 16th Floor
Syracuse, New York 13202

FOR DEFENDANT:
HON. LETITIA JAMES                       HELENA O. PEDERSON
New York State Attorney General          Assistant Attorney General
The Capitol
Albany, New York 12224


Gary L. Sharpe
Senior District Judge


                                     ORDER

     The above-captioned matter comes to this court following a Report

and Recommendation by Magistrate Judge David E. Peebles duly filed on
January 3, 2019. (Dkt. No. 45.) Following fourteen days from the service

thereof, the Clerk has sent the file, including any and all objections filed by

the parties herein.

       No objections having been filed, and the court having reviewed the

Report and Recommendation for clear error, it is hereby

       ORDERED that the Report and Recommendation (Dkt. No. 45) is

ADOPTED in its entirety; and it is further

       ORDERED that plaintiff’s remaining claim in this action is barred by

the Prison Litigation Reform Act of 1996 based upon his failure to exhaust

available administrative remedies before commencing suit and that his

remaining claim in this action is DISMISSED WITHOUT PREJUDICE as

set forth in the Report and Recommendation, (Dkt. No. 45 at 24-26); and it

is further

       ORDERED that plaintiff’s complaint (Dkt. No. 1) is DISMISSED; and

it is further

       ORDERED that the Clerk is directed to close this case; and it is

further

       ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules.

                                       2
IT IS SO ORDERED.

January 30, 2019
Albany, New York




                    3
